Citation Nr: 1545899	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  05-38 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating left knee chondromalacia patella, status post left lateral retinacular release and chondroplasty of the patella, currently rated as 10 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of extension associated with chondromalacia patella, prior to September 13, 2014, and in excess of 50 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with limitation of extension, prior to September 13, 2014, and in excess of 50 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1987

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 10 percent rating for left knee chondromalacia patella and a noncompensable rating for right knee chondromalacia patella.  

This matter was previously remanded by the Board in July 2008 and June 2011 for additional development.  In a June 2012 rating decision, the Appeals Management Center (AMC) assigned a separate 10 percent evaluation for limitation of extension of the left knee effective August 4, 2004, and increased the Veteran's right knee evaluation to 10 percent effective August 4, 2004.  In a September 2012 Board decision, the Board denied an increased evaluation higher than 10 percent for left knee chondromalacia patella; denied an increased evaluation higher than 10 percent for left knee limitation of extension; and denied an increased evaluation higher than 10 percent for right knee chondromalacia patella.  The issues on appeal were then the subject of a July 2013 Joint Motion for Remand (JMR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the September 2012 Board decision and remanded the matter for compliance with the terms of the JMR.  In June 2014, the Board remanded the issues to comply with the JMR directives.  

In a rating decision in October 2014, a 50 percent rating was assigned for limitation of extension of the left knee, and a 50 percent rating was assigned for limitation of extension of the right knee, effective September 13, 2014. 

In December 2014, the Board determined that the issue of entitlement to a TDIU was raised by the record as part and parcel of the increased rating claims, and remanded the appeal for additional development.  The case has been returned to the Board for further appellate review.  

As further noted in the Board's December 2014, remand, the Veteran's representative in November 2014 also alleged clear and unmistakable error (CUE) in a March 1997 rating decision, where the RO denied service connection for pes planus and a low back disability.  However, the March 1997 rating decision was subsumed by the Board's October 1998 decision and no request for revision based on clear and unmistakable error under § 3.105(a) exists as a matter of law with respect to that RO decision.  38 C.F.R. § 20.1104.  In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant may not challenge the original RO determination as containing CUE.  See Manning v. Principi, 16 Vet. App. 534, 540 (2002).  Accordingly, the Veteran and his representative were referred to the regulations at 38 C.F.R. § 20.1400, et seq., for the procedures for filing a motion of CUE in a Board decision.  The Board also notes that after the Veterans Claim Assistance Act of 2000 was passed, the RO in a rating decision in September 2001 readjudicated and denied the Veteran's claim of service connection for a low back disability.

In addition, the Board's December 2014 remand notes that the Veteran's representative raised the issues of service connection for depression and hearing loss which have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are again REFERRED to the AOJ for appropriate action. 3 8 C.F.R. § 19.9(b). 

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In March 2015 correspondence, the Veteran requested a withdrawal of his appeal with respect to the claims of entitlement to increased ratings for his service-connected right and left knee disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the claims of entitlement to increased ratings for service-connected right and left knee disabilities, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in his March 2015 correspondence, the Veteran withdrew the appeal with respect to the claims for higher ratings for his service-connected right and left knee disabilities, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues and the appeal with regard to those issues is dismissed.


ORDER

The appeal with respect to entitlement to increase ratings for service-connected right and left knee disabilities is dismissed.


REMAND

The Veteran asserts that he is unable to work due to his service-connected lower extremity disabilities.  As noted in the December 2014 Board remand, the August 2011 VA examination report notes that the Veteran was working and lost time from work due to knee and back pain.  In addition, VA progress notes in February 2013 note that the Veteran had difficulty concentrating due to pain medication, quit his job with the Purple Heart, and applied to the Social Security Administration (SSA) for disability benefits.  

The March 2013 Social Security Administration (SSA) determination reflects disability primarily due to back disorders, effective November 8, 2012.  The rationale for the SSA determination is to the effect that although his back disability would limit him to sedentary work, the additional limitations, to include degenerative joint disease in knees and degenerative changes in the left shoulder, reduced the occupational base to disabled.  

The March 2015 VA examination report reflects the Veteran's employment status was impacted due knee pain, noting he used a cane with ambulation for stability, and was only able to walk for approximately 50 yards at a time, and stand for approximately 10 minutes before his legs started to shake.  Although the VA examiner concluded that the knee disabilities did not impact the Veteran's ability to maintain a sedentary occupation, the opinion is not completely adequate.  Although the report of examination notes that he took Vicodin, two pills, two to three times per day, two to three times per week, the impact of the knee medication on employment was not addressed.  As such, the Veteran should be afforded a VA examination to obtain an opinion with respect to the type of gainful employment the Veteran is capable of maintaining, if any, given his service-connected disabilities, to include effects of required medication.  

The Board notes that, in the Veteran's most recent correspondence in September 2015, his representative stated that the Veteran's knee pain with all weight bearing together with atrophied calves and thighs required the use of two canes at all times to stand or walk, thus preventing him from carrying anything.  It was further noted that the Veteran was housebound for one to four days every week because of his knees, and that as a result of knee pain, including the side effects of required medication, he was unable to independently perform activities of daily living or maintain any type of gainful employment.  

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  In this case, the percentage requirements of 38 C.F.R. § 4.16(a) were met September 13, 2014, the effective date of the increased ratings for the lower extremity disabilities.  Thus, prior to September 13, 2014, a TDIU based on 38 C.F.R. § 4.16(a) would not be warranted. 

However, a TDIU may also be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The RO should consider on remand whether referral to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis is warranted under section 4.16(b). 

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since August 2014.

2.  Thereafter, schedule the Veteran for an examination in connection with the TDIU claim.  The examiner must review the file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner must provide findings that take into account all functional impairments due to the Veteran's service-connected bilateral lower extremity disabilities and their effect on employability.  The examiner is requested to comment on the functional impairment of the Veteran's service-connected disabilities, in combination, and the effect on his ability to secure or follow any type of substantially gainful employment consistent with the Veteran's education and occupational experience. 

The examiner must specifically state, based on review of the record, when unemployability, if found, began.

A rationale for all opinions expressed should be provided.  

3.  After completion of the above, and any additional development necessary, to include whether referral to the Director, Compensation Service for consideration of a TDIU on an extraschedular basis is warranted, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


